Citation Nr: 0620458	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an initial compensable disability rating 
for chronic strain of the cervical spine.

3.  Entitlement to an initial compensable disability rating 
for ligament damage of the right knee, with x-ray evidence of 
early osteoarthritis.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied service 
connection for tension headaches, and granted service 
connection for chronic strain of the cervical spine and for 
ligament damage of the right knee, each evaluated as 
noncompensable, effective January 20, 2003.  The veteran 
filed a timely appeal of these determinations to the Board.  

The issues of entitlement to service connection for tension 
headaches, and entitlement to an initial compensable 
disability rating for chronic strain of the cervical spine 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's ligament damage of the right knee is manifested 
by crepitus, x-ray evidence of possible early osteoarthritis, 
with range of motion from 0 degree extension to 135 degrees 
flexion, and is not productive of subluxation, contracture, 
laxity or instability, or slight impairment of the right 
knee.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
ligament damage of the right knee, with x-ray evidence of 
early osteoarthritis, are not met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5010-5262 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board acknowledges that in a letter dated in March 2003, 
the RO provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
her original claims of service connection.  The veteran was 
generally invited to send information or evidence to VA that 
may support her claims.  Here, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  As such, no further VCAA notice is therefore 
required with respect to the veteran's claim for an initial 
higher disability rating for her service-connected right knee 
disability; and under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

In addition, by way of a June 2003 rating decision and a June 
2004 Statement of the Case, the RO advised the veteran of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  These 
documents, when considered together with RO's VCAA and 
development letters, also provided the veteran with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the veteran's claim, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, a VA examination in connection with the claim, and 
statements submitted by the veteran and in support of her 
claim.  


II.  Initial compensable evaluation for a right knee 
disability.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2005).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's right knee disability, characterized as 
ligament damage of the right knee with x-ray evidence of 
early osteoarthritis, is currently rated under hyphenated 
Diagnostic Codes 5262-5010.  Under Diagnostic Code 5262, 
impairment of the tibia and fibula warrants a 10 percent 
evaluation where the disability is productive of slight knee 
or ankle disability.  A 20 percent evaluation is warranted 
where the disorder is productive of moderate knee or ankle 
disability.  A 30 percent evaluation is warranted where the 
condition is manifested by malunion of the tibia or fibula 
with marked knee or ankle disability.  A 40 percent 
evaluation is warranted for nonunion of the tibia or fibula 
with loose motion requiring brace.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma, as 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a.

Under Diagnostic Codes 5260 and 5261 relating to limitation 
of motion of the leg, the disability can be rated anywhere 
from noncompensable to 50 percent disabling, depending on the 
degree of limitation of flexion or extension.

Under Diagnostic Code 5257, impairment of the knee, to 
include recurrent subluxation or lateral instability will be 
evaluated as 10 percent disabling if the disorder is found to 
be slight.  A 20 percent evaluation is awarded for a moderate 
disability.  A  maximum 30 percent evaluation is awarded if 
the disability is found to be severe.

The medical evidence show that in April 2003, the veteran was 
afforded a VA examination in connection with her right knee 
claim.  The veteran reported a three-year history of 
intermittent pain without swelling in both knees, especially 
on running.  The pain was eased by ice and Motrin.  The 
veteran indicated no specific history of trauma.  She had a 
previous diagnosis of an anterior cruciate ligament (ACL) 
strain.  The examination revealed no swelling, fluid, heat or 
erythema in the knees.  Mild crepitus, bilaterally, was 
detected on extension, but no subluxation, contracture, 
laxity or instability was noted.  The McMurry's sign was 
negative bilaterally, along with negative Lachman's and 
negative anterior and posterior drawer signs.  The range of 
motion was 0 degrees of extension to 135 degrees of flexion 
to 135 degrees.  The veteran's gait and squats were normal, 
and she was able to stand and rise normally, as well as hop 
normally on either foot.  An X-ray of the right knee showed 
narrowing of the joint space of the medial compartment, 
possible an early manifestation of osteoarthritis.  The 
diagnosis was of ligament damage both knees, left greater 
than right.

At this juncture, the Board observes that the examiner who 
performed the March 2003 VA examination indicated that he did 
not have the opportunity to review the veteran's claims 
folder.  The Board notes, however, that such a review was not 
necessary in this case because the information needed from 
this evaluation was evidence addressing the manifestations 
and severity of the veteran's service-connected disability.  
This is based on clinical findings and did not require a 
review of the medical records.  See Mariano v. Principi, 17 
Vet. App. 305, 311-12 (2003); see also Snuffer v. Gober, 10 
Vet. App. 400, 403-04 (1997).  As such, the Board finds that 
this examination was adequate for rating purposes and the 
veteran has not been prejudiced by a decision based on the 
current record.  Id.

Accordingly, based on evidence discussed above, the Board 
finds that an initial compensable rating is not warranted for 
the veteran's right knee disability.  Under Diagnostic Codes 
5260 and 5261, limitation of motion of 45 degrees flexion and 
10 degrees extension must be present to warrant a compensable 
rating.  In this case, the VA examiner found essentially full 
range of motion of the right knee.  In addition, while 
degenerative changes and crepitus were noted, the veteran's 
knee was found to have no subluxation, contracture, laxity or 
instability, warranting no higher evaluation under Diagnostic 
Code 5257.  In addition, under Diagnostic Code 5262, 
impairment of the tibia and fibula warrants a 10 percent 
evaluation where the disability is productive of slight knee 
or ankle disability.  The VA examiner, however did not 
indicate that the veteran's right knee condition was 
productive of slight disability.  Rather, despite the finding 
of crepitus, the examiner observed that the veteran's gait 
and squats were normal, that she stands and arises normally, 
and that she hops normally on either foot.  Finally, while an 
X-ray of the right knee showed narrowing of the joint space 
of the medial compartment, indicating the possibly of early 
manifestation of osteoarthritis, there is no evidence that 
there is involvement of 2 or more major joints or 2 or more 
minor joint groups.  Thus, a compensable rating under 
Diagnostic Code 5010 and 5003 is therefore not warranted. 

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  In this case, while there were complaints of 
pain, as noted above, the record reflects essentially a full 
range of motion and no objective evidence of actual 
functional impairment of the right knee upon clinical 
examination, as caused by any pain, weakness or related 
factors.  Therefore, the Board determines that an initial 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.

The clinical presentation of the veteran's right knee 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that there is no showing that the veteran's 
disability has resulted in marked interference with 
employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable disability rating for 
ligament damage of the right knee, with x-ray evidence of 
early osteoarthritis, is denied.





REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for tension headaches and a higher evaluation for 
her service-connected cervical spine disability must be 
remanded for further action.

With respect to the veteran's cervical spine disability, the 
Board notes that this condition is currently evaluated under 
Diagnostic Code 5290-5024.  The Board notes, however, that 
the veteran's disability would be better evaluated under the 
Diagnostic Codes pertaining to back disabilities.  In this 
regard, the Board notes that there have been significant 
changes in the pertinent rating criteria governing back 
disabilities since his claim was filed.  This includes the 
criteria for evaluating diseases and injuries of the spine 
were amended effective September 26, 2003.  See 68 Fed Reg. 
51454-51458 (August 27, 2003) (listing the new criteria under 
Diagnostic Codes 5235-5243).  In addition, where, as here, 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this case, the Board notes that the veteran has not been 
notified of the pertinent regulatory provisions governing 
spine disabilities, including the regulatory changes 
affecting the criteria for evaluating diseases and injuries 
of the spine that took place in September 2003.  In addition, 
the veteran has not been afforded a VA examination subsequent 
to these changes in order to ensure that the veteran's 
condition has been evaluated in light of both the previous 
and the revised criteria governing his condition.  

Based on the foregoing, the Board concludes that further 
development, in the form of a new VA examination and 
adjudication of the veteran's claim is warranted.  In this 
regard, the Board notes, that in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that, in adjudicating the issue of 
entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria effective prior to September 
2003, and that these factors can provide a basis for a higher 
schedular evaluation under the former criteria.  These 
factors should also be considered when re-examining the 
veteran.

With respect to the veteran's headache condition, the Board 
notes that the veteran was afforded fee basis examination in 
connection with the claim in April 2003.  During this 
examination, the veteran indicated a four year history of 
frequent headaches, occurring once a week.  That time frame 
would place the start of the veteran's headaches in service.  
The veteran was diagnosed with tension headaches.  The 
examiner, however, did not state an opinion regarding whether 
the veteran's condition began in or was the result of her 
service.  In addition, the Board notes that the examiner, in 
his report, stated that the veteran's claims file was not 
available for review in connection with the claim.  In this 
regard, the Board notes that VA's duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 
113 (1995) (Board not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history); Owens v. Brown, 7 Vet. App. 429 (1995).  The 
veteran's service medical records and other related documents 
should be reviewed by the examiner, thereby enabling him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993) and Powell v. West, 13 Vet. App. 31, 35 
(1999) (error for Board to rely on inadequate examination).  

The Board therefore concludes that the veteran's headache 
condition must also remanded and that, upon remand, the RO 
should arrange for the veteran's claims folder to be reviewed 
by the examiner who prepared the April 2003 examination 
report (or a suitable substitute if that examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran's headache condition is related 
to or had its onset during service.  The examiner should also 
comment on whether the veteran's condition is secondary to 
her service-connected cervical spine disability.  Pursuant to 
the VCAA, such an examination is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Prior to conducting a new examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for her conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to 
be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increased 
rating.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed 
to substantiate her increased rating claim, and was also not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability in this case.  Upon remand therefore, the veteran 
should be given proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include notice that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if the claim is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter should 
also request that the veteran provide any 
evidence in her possession that pertains 
to the claims.  In addition, the RO 
should send the veteran a notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran 
and request that she identify all VA 
and non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated her 
for her cervical spine and headache 
conditions since service.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's cervical 
spine disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
cervical spine disability.  The 
examiner should conduct all indicated 
tests and studies, to include X-rays 
and range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  

In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination found 
to be present.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
And the examiner should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

If possible, the examiner should state 
whether the disability has been 
productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
cervical spine disorder should be 
identified and described.  Any 
functional impairment of the 
extremities due to the disc disease 
should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
April 2003 VA neurological examination 
report (or a suitable substitute if that 
examiner is unavailable), for the purpose 
of preparing an addendum that addresses 
whether the veteran's headache condition 
is related to or had its onset during 
service, or whether it is secondary to 
the veteran's service-connected cervical 
spine disability.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
headache condition found to be present.  
If the examiner diagnoses the veteran as 
having a headache condition, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's condition was caused by or had 
its onset during service, or whether the 
condition is secondary to the veteran's 
service-connected cervical spine 
condition.  In this regard, the veteran 
should comment on the indication in the 
record that the veteran's headaches began 
four years prior to the April 2003 
examination.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

6.  The veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


